Case 2:20-cv-02323-RGK-JPR Document 71 Filed 11/17/20 Page 1 of 2 Page ID #:581




   1
   2
   3
   4
   5
   6
   7
   8
   9
  10                                  UNITED STATES DISTRICT COURT
  11                 CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  12
  13 NICKO “ROMEO” LACOSTE, dba                      Case No. 2:20-CV-02323-RGK-JPR
     THE CALIFORNIA DREAM
  14 TATTOO,                                         The Hon. R. Gary Klausner
  15                     Plaintiff,                  xxxxxxxxxxxxxx ORDER GRANTING
                                                     [PROPOSED]
                                                     DEFENDANT’S REQUEST FOR
  16               vs.                               APPOINTMENT OF PROCESS
                                                     SERVER TO SERVE WRIT OF
  17 DANIEL “KEEMSTAR” KEEM, dba                     EXECUTION [70]
     DRAMAALERT,
  18                                                 [Fed. R. Civ. Proc. 4(c)(3); L.R. 64-2]
  19
                         Defendant.
  20
  21
  22
  23
  24
  25         ///
             ///
  26         ///
  27
  28
       1694781 1                                                    Case No. 2:20-CV-02323-RGK-JPR
                   xxxxxxxxx
                   [PROPOSED] ORDER GRANTING REQUEST FOR APPOINTMENT OF PROCESS SERVER
Case 2:20-cv-02323-RGK-JPR Document 71 Filed 11/17/20 Page 2 of 2 Page ID #:582




   1               The Court, having reviewed Defendant Daniel Keem’s Request For An
   2 Appointment of Process Server to Serve Writ of Execution, and good cause
   3 appearing therefore, HEREBY ORDERS as follows:
   4                    1. Any writ of execution issued by the Clerk for the United States District
   5 Court, Central District of California, in the above-referenced case, may be served by
   6 a licensed and duly registered private process server of First Legal Support, Inc., in
   7 lieu of the United States Marshals Service and;
   8               2.      The United States Marshals Service shall remain the levying officer.
   9
  10               IT IS SO ORDERED.
  11
                           November 17
  12 DATED: ________________, 2020
  13
  14
  15                                                 Hon R.
                                                     Hon. R Gary KlKlausnner
                                                     United States District Judge
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       1694781 1
                                                   -2-             Case No. 2:20-CV-02323-RGK-JPR
                   [PROPOSED] ORDER GRANTING REQUEST FOR APPOINTMENT OF PROCESS SERVER
